                Case 2:20-cv-02376-HLT-JPO Document 21 Filed 08/23/21 Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

        SANGEETA JOSHI, NP and                          )
        JERILYN McDERMED, NP,                           )
                                                        )
                        Plaintiffs,                     )
                                                        )
        vs.                                             )
                                                              Case No. 20-2376-HLT
                                                        )
        GERIATRIC INTERNAL MEDICINE                     )
        SPECIALISTS, PA and DR. LOUAY K.                )
        SABIH,                                          )
                                                        )
                        Defendants.                     )


                                      AMENDED SCHEDULING ORDER


                 Having considered the parties’ Joint Motion for Extension of Case Deadlines and

        to Amend Scheduling Order (ECF No. 20) filed August 20, 2021, and for good cause

        shown, the Court finds that said Motion should be, and hereby is, GRANTED.

                 The Scheduling Order entered on January 8, 2021, is amended as follows:

                        •       Plaintiffs’ settlement proposal by November 18, 2021.

                        •       Defendants’ settlement counter-proposal by November 30, 2021.

                        •       Jointly filed Mediation Notice by December 6, 2021.

                        •       Mediation completed by January 18, 2022.

                        •       All discovery completed by February 4, 2022.

                        •       Experts disclosed by Plaintiffs by November 19, 2021.

                        •       Experts disclosed by Defendants by December 20, 2021.

                        •       Rebuttal experts disclosed by January 18, 2022.

                        •       All potentially dispositive motions by April 1, 2022.




WSABEOP0\102093425.v1
                Case 2:20-cv-02376-HLT-JPO Document 21 Filed 08/23/21 Page 2 of 2




                        •    Motions challenging admissibility of expert testimony by April 1,

                             2022.

                        •    Proposed Pretrial Order due by February 11, 2022.

                        •    Pretrial Conference will be held February 25, 2022, at 9:00 a.m.

                        •    The July 11, 2022 trial setting is hereby vacated. Per the preference

                             of the presiding U.S. District Judge, it will be reset at the final pretrial

                             conference.

                 IT IS SO ORDERED.

                 Dated August 23, 2021, at Kansas City, Kansas.

                                                                    s/ James P. O’Hara
                                                                   James P. O’Hara
                                                                   U.S. Magistrate Judge




                                                      2
WSABEOP0\102093425.v1
